Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission with a request for confidential
treatment pursuant to Rule 24b-2. The location of an omitted portion is
indicated by an asterisk within brackets (“[*]”).

 

Exhibit 10.1

 

THIRD AMENDED AND RESTATED MERCHANT AGREEMENT

 

BANK:

   Household Bank (SB), N.A.    MERCHANT:    The Nautilus Group, Inc.      1111
Town Center Drive         1400 NE 136th Avenue      Las Vegas, Nevada 89144     
   Vancouver, WA 98684                Phone: 360-694-7722               
Facsimile No.: 360-694-7755

 

This Third Amended and Restated Merchant Agreement (“Agreement”) is made and
entered into as of the 17th day of January, 2005 (“Effective Date”), by and
between Household Bank (SB), N.A., a National Banking Association (herein
“Household”) and The Nautilus Group, Inc., a Washington corporation (herein
“Merchant”). In consideration of the mutual promises, covenants, and agreements
set forth below and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Merchant and Household agree as
follows:

 

Section 1. Definitions. In addition to the words and phrases defined above and
elsewhere in this Agreement, the following words and phrases shall have the
following meanings:

 

a. “Account” means an account resulting from the issuance of a Card. An Account
may have more than one Card issued for it. Each Account shall be owned by, and
deemed to be the property of, Household.

 

b. “Affiliate” means any entity that is owned by, owns or is under common
control with Household or Merchant or their ultimate parent companies.

 

c. “Applicable Law” means collectively or individually any applicable law, rule,
regulation or judicial, governmental or administrative order, decree, ruling,
opinion or interpretation.

 

d. “Application” means an application for an Account under the Program.

 

e. “APR” means annual percentage rate.

 

f. “Authorization” means permission from Household to make a Card Sale.

 

g. “Authorization Center” means the facility designated by Household as the
facility at which Card Sales are authorized.

 

h. “Business Day” means any day except Saturday or Sunday or a day on which
banks are closed in the State of Nevada.

 

i. “Card” means the private label credit card bearing Merchant’s name and/or
logo issued by Household for the Program.

 

j. “Cardholder” means (i) the person in whose name an Account is opened; and,
(ii) any other authorized users of the Account and Card.

 

k. “Cardholder Agreement” means the credit card agreement between Household and
each Cardholder providing for the extension of credit by Household under the
Program pursuant to which the Cardholder is issued a Card, including all
required disclosures, as the same may be revised from time to time by Household
with notification to Merchant.

 

l. “Card Sale” means any sale of Goods that Merchant makes to a Cardholder
pursuant to this Agreement that is charged to an Account.

 

m. “Chargeback” means the return to Merchant and reimbursement to Household of a
Sales Slip for which Merchant was previously paid pursuant to Section 6 herein.

 

n. “Credit Slip” means evidence of credit in electronic or paper form for Goods
purchased from Merchant.

 

o. “Discount” or “Credit Promotion Discount Fee” or “Discount Fee” means the fee
payable by Merchant to Household as described herein.

 

p. “Goods” means the products described in the first sentence of Section 2
below, including certain warranties expressly authorized by Household and
related services sold by Merchant in the ordinary course of Merchant’s business
to consumers for individual, family, personal or household use.

 

q. “Internet Application” means any Application for a Card which is received by
Household or Merchant via Household’s or the Merchant’s website.

 

r. “LIBOR” means the Business Daily average, for the applicable Month, of the
one (1) year London Interbank Offered Rate as published by Bloomberg Financial
Markets.

 

s. “Program” means the private label revolving credit card program promoted by
Merchant whereby Accounts will be established and maintained by Household, Cards
issued by Household to qualified consumers purchasing Merchant’s Goods, and Card
Sales funded all pursuant to the terms of this Agreement.

 

t. “Sales Slip” means evidence of a Card Sale in electronic or paper form for
Goods purchased from Merchant.

 

u. “Telephone Application” means any Application for a Card which is received
from a consumer or solicited by Merchant via telephone and for which the
applicant’s credit or other information required to apply for a Card is obtained
by Merchant from the applicant over the telephone.

 

v. “Terminal” means an electronic terminal or computer capable of communicating
by means of an on-line or dial-up electronic link with an Authorization Center.

 

1



--------------------------------------------------------------------------------

w. “Total Sales Volume” or “Net Total Sales Volume” means, with respect to any
period, the gross credit sales billed to Cardholders for Goods and Services
(including sales taxes thereon) during such period, minus all credits for
returned or cancelled Goods and Services and other credits relating to the price
thereof (such as concessions, discounts and adjustments) posted to such Accounts
during such period.

 

x. “Fraud Loss” or “Fraud Losses” refer to the losses suffered by Household on
Accounts that were not directly or indirectly caused by Merchant due to a
violation of Merchant’s requirements, obligations, promises, or actions in this
Agreement or the Operating Instructions.

 

y. “Application Approval Rate” or “Approval Rate” means, for any calendar month,
the number of credit applications (excluding duplicate applications or
applications that have been previously submitted) submitted during such month
that are approved by Household, divided by the total number of applications
submitted during such month (excluding duplicate applications or applications
that have been previously submitted).

 

Section 2. Scope and Purpose. Merchant engages in the sale of fitness equipment
and other products. Pursuant to that certain Merchant Agreement dated February
4, 1997, as amended by that First Amended and Restated Merchant Agreement dated
as of January 27, 1999 and as further amended by that Second Amended and
Restated Merchant Agreement dated as of February 23, 2000 (collectively referred
to as the “Existing Merchant Program”), Household and Merchant had agreed that
Household would make financing available to customers of Merchant purchasing
Goods from Merchant. Merchant has requested Household to continue to make
financing available to consumers purchasing Goods from Merchant and Household
has agreed to execute this Agreement in order to continue the Program and secure
its benefit for Merchant and its customers. Household and Merchant hereby do
agree that this Agreement shall supersede and replace the Existing Merchant
Program. Household, a credit card bank in the business of providing revolving
credit financing pursuant to a credit card, has agreed to continue to provide
financing under the Program to individual qualified consumers purchasing
Merchant’s Goods pursuant to the terms and conditions set forth in this
Agreement.

 

a. Forms and Cards. Household will provide to Merchant standard Sales Slips,
Credit Slips and other forms from time to time for use by Merchant in the
Program, which documents may be changed from time to time by Household.
Household agrees to pay for the combined Cardholder Agreement and Disclosure
Statement and the Cards. Merchant will be charged a fee for non-standard forms.
The design and content of Cards and billing statements and the terms and
conditions of Accounts and combined Applications and Cardholder Agreement and
Disclosure Statement shall be determined by Household and are subject to change
by Household from time to time. When provided by Household with a new edition of
forms with the instruction to replace previous editions with the new editions by
a certain date, Merchant shall do so in accordance with instructions.

 

b. Credit Review, Ownership of Accounts. All completed Applications for Accounts
submitted by Merchant to Household whether mailed, telephoned or otherwise
electronically transmitted will be processed and approved or declined in
accordance with Household’s credit criteria and procedures from time to time
established by Household, with Household having and retaining all rights to
reject or accept such Applications. Household will only accept Applications for
revolving credit pursuant to the credit card it issues for individual, personal,
family or household use. Household or its Affiliates shall own the Accounts, as
well as the information associated with the Accounts such as names, mailing
addresses, and e-mail addresses and shall bear the credit risk for such
Accounts, except as otherwise provided in this Agreement. Merchant acknowledges
and agrees that it shall have no interest whatsoever in the Accounts. Household
shall not be obligated to take any action under an Account, including making
future advances or credit available to Cardholders. Household shall not be
obligated to accept Applications for a Card or to approve any Card Sale for
consumers that do not have their principal residence and billing address in the
fifty United States or the District of Columbia, Puerto Rico, the Virgin
Islands, Guam or Samoa.

 

c. Card Promotions, Services and Enhancements. Household and Merchant may from
time to time mutually agree to offer to existing or potential Cardholders
special credit promotions, additional services and/or enhancements. The terms of
such promotions, services and enhancements shall be mutually agreed upon by
Household and Merchant and are subject to change or discontinuance by Household
and Merchant. In consideration of Household’s providing special credit
promotions and to compensate Household for such promotions, Merchant agrees to
pay to Household for the period agreed upon by Household and Merchant such
rates, amounts and/or discounts set forth herein. Household may deduct amounts
owed to it hereunder from amounts owed to Merchant under this Agreement.

 

d. Merchant Customer Lists. Household acknowledges that the names and addresses
of Merchant customers provided by Merchant to Household, independent of the Card
Application process, constitute a merchant list in which Merchant has
proprietary rights and which Merchant regards as (and which is acknowledged by
Household to constitute) a trade secret of Merchant. Accordingly, Household
shall not use such list except with the prior written consent of Merchant, or to
carry out its obligations under this Agreement. Merchant grants to Household the
right to use such lists solely for such purposes. Household shall exercise such
care with respect to such merchant lists as it does with its own trade secrets.
Notwithstanding the confidentiality provisions of this Agreement, Merchant as
owner of such merchant list may use such names and addresses for any purpose.
Notwithstanding the foregoing, Merchant acknowledges that there may be some
overlap between the merchant list, customer list and Cardholder list and that
nothing contained herein shall limit in any way Household’s ability to use the
Cardholder names or the list as described in Section 2.e. and nothing herein
shall be deemed to grant Merchant an ownership interest in such Cardholder list.

 

2



--------------------------------------------------------------------------------

Merchant agrees that any information received by Merchant on Household’s behalf
in connection with an application for credit shall be treated in accordance with
all applicable requirements of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations as set forth in Section 19.

 

e. Cardholder List. Merchant agrees that Household is the owner of the
Cardholder list and that Household and its Affiliates may use such list to
solicit Cardholders for credit card products offered by Household and/or any of
its Affiliates or other types of accounts or financial products or insurance
services offered by Household and/or any of its Affiliates. Household agrees
that Merchant may solicit, at its expense the Cardholder list for products or
services offered by Merchant; provided that such products or services, as
determined by Household do not compete with the Program, Household or its
Affiliates and such solicitation does not reference the Program. The Cardholder
list shall be subject to the confidentiality provisions set forth in Section 19
of this Agreement.

 

Section 3. Fees, Discounts, Charges, Rates, Funding and Merchant Participation
Rebates. Except as otherwise provided herein, the following consumer rate, fees,
discounts and charges shall be effective for the Initial Term and any Renewal
Terms of this Agreement.

 

a. Annual Percentage Rate (“APR”). Except when Household and Merchant agree to
fund Card Sales and/or Sales Slips pursuant to Reduced APR/Fixed Monthly Payment
Plans, the APR to be charged on purchases with the Card shall be 21.80%, subject
to change from time to time by Household. In the Event that Household changes
the APR, Household will provide Merchant 30 days of advance notice prior to such
change being placed in effect.

 

b. Determination of Fees and Discounts. Except as provided in Section 3a. above,
the other rates, fees, discounts and charges described in this Section 3 are
subject to change from time to time only with the mutual written agreement of
Household and Merchant, unless required by Applicable Law.

 

c. Merchant. Merchant agrees to pay Household the following fees and discounts
(some of which are more fully described in this Agreement):

 

  (i) “Discount Fees”: Household shall make certain deferred payment and/or
deferred interest credit promotion (“Credit Promotions”) available to Merchant.
Each Sales Slip or Card Sale generated pursuant to each credit promotion shall
be subject to a Credit Promotion Discount Fee as set forth herein which is a
designated percentage of the amount of each Sales Slip or Card Sale accepted and
funded by Household.

 

Initially, the Credit Promotion Discount Fees will be the Base Discounts as set
forth below in Table A. Thereafter the Credit Promotion Discount Fees will be
adjusted on the first day of every calendar quarter (if applicable) beginning on
April 1, 2005. Following each applicable Adjustment Date, the applicable Credit
Promotion Discount Fee shall be the LIBOR Adjustment plus the Base Discount for
the term of each type of Credit Promotion as set forth below. The new Credit
Promotion Discount Fees shall be effective as to all Credit Promotion volume
accepted and funded by Household beginning on the applicable Adjustment Date.

 

The LIBOR Adjustment shall be equal to the result of an adjuster (the
“Adjuster”), as shown in Table A, multiplied by the difference, if any, in the
Current LIBOR minus the Base LIBOR (“LIBOR Spread”).

 

Table A [*]

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

For each Adjustment Date, beginning with January 1, 2005, the Current LIBOR to
be used is as follows:

 

    Adjustment

          Date

--------------------------------------------------------------------------------

  

Adjustment LIBOR Rate

--------------------------------------------------------------------------------

Apr 1, 2005

   Average 1-year LIBOR from February, 2005

July 1, 2005

   Average 1-year LIBOR from May, 2005

Oct 1, 2005

   Average 1-year LIBOR from August, 2005

Jan 1, 2006

   Average 1-year LIBOR from November, 2005

Apr 1, 2006

   Average 1-year LIBOR from February, 2006

July 1, 2006

   Average 1-year LIBOR from May, 2006

Oct 1, 2006

   Average 1-year LIBOR from August, 2006

Jan 1, 2007

   Average 1-year LIBOR from November, 2006

Apr 1, 2007

   Average 1-year LIBOR from February, 2007

July 1, 2007

   Average 1-year LIBOR from May, 2007

Oct 1, 2007

   Average 1-year LIBOR from August, 2007

 

(ii) “Start-up Fee”: $0.00.

 

(iii) “Forms Fee”: $0.00

 

(iv) Merchant Rebates [*]

 

  a. Non-Promotional/Non Reduced APR-Fixed Monthly Payment Total Sales Volume
Rebate. Following the effective date of this Third Amended and Restated
Agreement, Household agrees to provide Merchant with a rebate in an amount equal
to [*] of all non-promotional/non-reduced APR/fixed monthly payment Sales Slips
or Card Sales that are not subject to the Extended Fees described below, at the
time of funding.

 

  b. Reduced APR/Fixed Monthly Payment Total Sales Volume Rebate. Following the
effective date of this Third Amended and Restated Agreement, Household agrees to
provide Merchant with a rebate in an amount equal to [*] of all reduced
APR/fixed monthly payment Sales Slips or Card Sales, with an APR of 14.99% or
above that are not subject to the Extended Fees described below, at the time of
funding.

 

  c. Extended Fees. For every Card Sale or Sales Slip, in addition to any
Discount Fees that may be applicable, Household may charge Merchant an extended
fee, equal to [*] of each Card Sale or Sales Slip, for Accounts that Household
determines are subject to the Extended Fees. Both parties agree and acknowledge
that this represents a decrease in the Extended Fees that Merchant previously
agreed to pay to Household.

 

d. Application Approval Rates. On or about February 1, 2005, Household shall
provide Merchant with a report forecasting its estimate for the expected
Approval Rates for the Program for the next twelve months, specifically
February, 2005 through January, 2006. (“Approval Rate Forecast”). Beginning on
February 1, 2006, the Approval Rate Forecast will be the actual Approval Rates
from the previous year for each specific month.

 

Beginning with February, 2005, if the Approval Rates for the Program fall below
300 basis points of the Approval Rate Forecast for that particular month and
remain at least 300 basis points below the Approval Rate Forecast for any two
(2) or more consecutive calendar months, but the credit quality of the
applications and the promotional mix (percent of total Program volume on credit
promotions) remain consistent, then at either Household’s or Merchant’s request
made in writing within the thirty (30) days following the expiration of the
second such month (an “Approval Rate Notice”), Household and Merchant will
promptly meet and confer about the causes of such Approval Rate decline. The
parties will thereafter work in good faith to achieve a higher Approval Rate. If
the average monthly Approval Rate does not increase to a level within 300 basis
points of the average monthly Approval Rate Forecast during the sixty (60) day
period following the date of the Approval Rate Notice (the “Approval Rate Cure
Period”), Merchant shall have the right, for thirty (30) days following the
expiration of the Approval Rate Cure Period, to notify Household of its intent
to terminate this Agreement, which termination shall take effect ninety (90)
days thereafter.

 

e. Standard Fee/Extended Fee Mix. On or about February 1, 2005, Household shall
provide Merchant with a report forecasting its estimate for the expected
Standard Fee/Extended Fee Mix for the Program for the next twelve months,
specifically February 2005 through January 2006. (“Extended Mix Forecast”).
Beginning on February 1, 2006, the Extended Mix Forecast will be the actual
Standard Fee/Extended Fee Mix from the previous year for each specific month.

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

Beginning with February, 2005, if the Extended Fee Mix for the Program is more
than 400 basis points of the Extended Mix Forecast for that particular month and
remains at least 400 basis points more than the Extended Mix Forecast for any
two (2) or more consecutive calendar months, but the credit quality of the
applications and the promotional mix (percent of total Program volume on credit
promotions) remain consistent, then at either Household’s or Merchant’s request
made in writing within the thirty (30) days following the expiration of the
second such month (an “Extended Fee Mix Notice”), Household and Merchant will
promptly meet and confer about the causes of such Extended Fee Mix Increase. The
parties will thereafter work in good faith to achieve a lower Extended Fee Mix.
If the average monthly Extended Fee Mix does not decrease to a level within 400
basis points of the average monthly Extended Mix Forecast during the sixty (60)
day period following the date of the Extended Fee Mix Notice (the “Extended Fee
Mix Cure Period”), Merchant shall have the right, for thirty (30) days following
the expiration of the Extended Fee Mix Cure Period, to notify Household of its
intent to terminate this Agreement, which termination shall take effect ninety
(90) days thereafter.

 

f. Acceptance, Offset & Funding. Subject to the terms, conditions, warranties
and representations in this Agreement and provided that Merchant has satisfied
all of the conditions set forth in this Agreement, including, without
limitation, Sections 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 18, 19 and 20, Household
agrees to pay to Merchant the amount of each valid and authorized Sales Slip or
Card Sale presented to Household during the term of this Agreement, less the
amount of the fees, charges, discounts, and rebates described above in this
Section, outstanding Account balances and other amounts for Sales Slips subject
to Chargeback, reimbursements, refunds, customer credits and any other amounts
owed to Household under this Agreement by Merchant. Household may also offset or
recoup said amounts from future amounts owed to Merchant under this Agreement.
Any amounts owed by Merchant to Household which cannot be paid by the aforesaid
means shall be due and payable by Merchant on demand. If Merchant fails or
refuses to pay any amounts owed to Household under this Agreement, Household may
cease authorizations for and the funding or acceptance of any Sales Slips or
Card Sales or the processing of applications for an Account; provided, however,
that Household has given Merchant 30 days advance written notice of said
obligation to pay sums prior to ceasing authorizations or the processing of
applications. Any payment made by Household to Merchant shall not be final but
shall be subject to subsequent review and verification by Household. Household’s
liability to Merchant with respect to the funding of any Card Sale, Sales Slip
or Credit Slip shall not exceed the amount on the Sales Slip or Credit Slip in
connection with such transaction. In no event shall Household be liable for any
incidental or consequential damages. Funding of Sales Slips by Household to
Merchant shall be made by such means and in such manner mutually agreed to by
Household and Merchant.

 

Merchant acknowledges and agrees (i) that Household is paying Merchant for Sales
Slips in advance before Household can determine whether such Sales Slips are
subject to Chargeback; (ii) as a result, Household’s payment to Merchant is
conditioned upon, and in reliance on, Merchant’s agreement to permit Household
to recoup Chargebacks and other overpayments from fundings payable to Merchant
under this Agreement for subsequently presented Sales Slips; and (iii) due to
the ongoing reconciliation process implemented under this Agreement, the
reduction of current fundings by the amount of Chargebacks and other amounts
owing by Merchant to Household constitutes a single integrated transaction.

 

g. Funding. Funding of Sales Slips by Household to Merchant shall be made to
Merchant’s account at a bank designated by Merchant. Household will use its best
efforts to make such payments on the first Business Day after receipt,
verification and processing by Household of the transmission of the transaction
data, if such transmission is received by 7:00 am Central Time; if received
later than 7:00 am Central Time, then on the second Business Day after said
transmission, however, in no event shall such payments be made later than the
third Business Day after receipt of said transmission by Household.

 

Section 4. Merchant Responsibilities Concerning Consumer Transactions. Merchant
covenants and agrees that Merchant shall:

 

a. Honor all valid Cards, which for purposes of this Section 4.a. shall mean
Cards with an Account in good standing and available credit line, without
discrimination, when properly presented by Cardholders for payment of Goods.

 

b. Not require, through an increase in price or otherwise, any Cardholder to pay
any surcharge at the time of sale or pay any part of any charge imposed by
Household on Merchant. In addition, Merchant shall not provide any discounts to
customers for using cash or any other tender of credit for payment that is not
provided to Cardholders.

 

c. Not establish minimum or maximum charge amounts without Household’s prior
written approval.

 

d. Prominently display at each of its locations or on its websites, advertising
and promotional materials relating to the Card, including, without limitation,
take-one Applications for the Card and use and display such materials in
accordance with any specifications provided by Household. Such materials shall
be used only for the purpose of soliciting accounts for the Program. Any
solicitation, written material, advertising or the like relating to the Program
or the products offered pursuant to the Program shall be prepared or furnished
by Household or shall receive Household’s prior written approval. Household will
charge Merchant and Merchant agrees to pay for any such advertising and
promotional materials.

 

5



--------------------------------------------------------------------------------

Any such materials shall not be used by Merchant following termination of this
Agreement. To the extent Merchant displays materials for credit or charge cards
issued by other parties, it shall display the advertising and promotional
materials relating to the Card in a manner equal to or greater than that
afforded any other third party credit or charge card. If Household prepares any
such material at Merchant’s request, Household will charge Merchant and Merchant
agrees to pay for any such material. Such review and approval by Household shall
be limited to the review and approval of the credit terms and credit products
and shall not be construed as review or approval of any advertising or
solicitation materials for any other purpose or for compliance with any
provisions of any local, state or federal advertising laws not related to credit
terms or credit products. Following termination of this Agreement, Merchant
shall not use any such materials.

 

e. Use only the form of, or modes of transmission for, Application/Cardholder
Agreements, Sales Slips and Credit Slips as are provided by Household, and not
use any Application/Cardholder Agreements, Sales Slips, and Credit Slips
provided by Household other than in connection with a Card transaction.

 

f. With respect to Telephone Applications, Merchant shall:

 

  (i) Request all information required by Household for such applications;

 

  (ii) Make sure all information requested on the Telephone Application is
complete;

 

  (iii) Give the applicant the applicable initial disclosures at the time the
Telephone Application information is requested or such other disclosures as may
be required by Household from time to time;

 

  (iv) Provide all information required by Household from time to time for
approval of Applications by telephone or other electronic transmission;

 

  (v) Designate on the Application and/or enter into the Terminal that it was a
Telephone Application and Card Sale;

 

  (vi) Not submit to Household for funding any Sales Slip resulting from a
telephone or mail order Card Sale until not less than five (5) Business Days
after receipt by Merchant and approval by Household of the Telephone or Mail
Order Application; and

 

  (vii) Merchant represents and warrants that in connection with telephone
solicitations, it has adopted such policies and procedures to ensure compliance
with all applicable federal and state laws, regulations or rules relating to
telemarketing and/or telephone solicitations including but not limited to the
Telephone Consumer Protection Act of 1991 (“TCPA”) 42 USC 227 and 152(b);
Chapter I, Title 47 of the Code of Federal Regulations, parts 64 and 68, the
Telemarketing and Consumer Fraud and Abuse Prevention Act (TCFAPA) 15 U.S.C.
6101-6108; 16 CFR Part 310 and any applicable telemarketing or telephone
solicitation laws of the state from which and to which Merchant shall be
initiating telephone solicitations for the Card.

 

g. With respect to Internet Applications, Merchant shall:

 

  (i) For all products, include an Application and Cardholder Agreement on its
website notifying visitors that they may complete an Application for a Card via
the Merchant’s Internet website. All Cardholder Agreements and other forms or
any terms, conditions or disclosures related thereto required by Applicable Law
(as indicated in writing by Household to Merchant), including, but not limited
to, disclosures required in connection with the Applications, displayed on
Merchant’s Internet website, shall be displayed or used as provided to Merchant
by Household, including but not limited to the format, layout, font size, and
content thereof and shall be subject to review and approval of Household. In the
event Household has modified rate, fees, discounts and/or charges, Household may
instruct the Merchant as provided in Section 4.g. (ii) to change, modify or
revise the forms and disclosures to be used in connection with the Program;

 

  (ii) Change, modify, or revise any forms or disclosures used in connection
with the Program in accordance with Household’s instructions to replace, change,
modify or revise the existing forms or disclosures with revised forms and
disclosures within two (2) weeks from the date Household provides Merchant with
notice of such change, modification or revision, or by any such date required by
Applicable Law (“Implementation Date”). Where changes are required by Applicable
Law, Household will use its best efforts to provide notice to Merchant of any
such changes within a reasonable time period;

 

  (iii) Provide Household throughout the term of this Agreement with reasonable
access to all forms and disclosures on its website relating to the Program
during normal business hours, in accordance with its normal security procedures
and without disruption of its normal business operations, in order to allow
Household and/or any regulatory agencies to which Household is subject to review
such forms, disclosures and operations for compliance with this Agreement and
Applicable Law;

 

  (iv) Upon termination of this Agreement, remove from Merchant’s website any
and all disclosures and forms provided by Household and all references to
Household upon the effective date of said termination.

 

  (v) In the event Merchant fails or refuses to adhere to any reasonable
instructions from Household to replace, change, modify or revise any forms or
disclosures by the Implementation Date and such failure creates a significant
risk of liability to Household under Applicable Law as determined by Household,
Household may, in its sole discretion, (i) assess a one thousand dollar ($1,000)
fine per day for each day of the next five (5) days after the Implementation
Date that Merchant fails to adhere to such instructions; (ii) cease the

 

6



--------------------------------------------------------------------------------

processing of Internet Applications for Accounts and/or cease Authorizations for
funding or acceptance of Sales Slips or Card Sales via the Internet on the sixth
(6th) day after the Implementation Date; and (iii) in addition to any other
remedies Household may have at law or equity, Household will be entitled to seek
a restraining order, injunction or other similar remedy and to enforce
specifically the terms and provisions contained in this section. Each party
hereby acknowledges that money damages alone would be an inadequate remedy for
the injuries and damages which would be suffered and incurred as a result of any
material breach of the provisions of this section.

 

  (vi) Not process any Card Sales under an Account, or if a Card Sale has
already been initiated, stop shipment of any Goods, and initiate a credit to the
Account if Household notifies Merchant that it suspects the Internet Application
or Card Sale is fraudulent within forty-eight (48) hours after approval of the
Internet Application. If Household so notifies Merchant more than forty-eight
(48) hours after such approval, Merchant shall use its best efforts to stop
shipment of any Goods.

 

  (vii) Not submit to Household for funding any Sales Slip resulting from an
Internet Application until not less than five (5) Business Days after receipt by
Merchant and approval by Household of the Internet Application;

 

  (viii) Include a copy of the Cardholder Agreement and Disclosure Statement
with all Goods shipped via overnight courier;

 

  (ix) Not permit any additional purchases, Internet or otherwise, on an Account
for a period of not less than seven (7) days after notification from Household
that Household has approved an Internet Application for an Account; and,

 

  (x) Bear the risk for fraud associated with Internet Applications, Accounts
originated via such applications, and for goods shipped to an address that does
not match Household’s billing account and reimburse Household for related losses
including standard APR, but excluding penalties and late fees.

 

h. With respect to Sales Slips Merchant shall:

 

  (i) Enter legibly on a single Sales Slip prior to obtaining the Cardholder’s
signature (1) a description of all Goods purchased in the same transaction in
detail sufficient to identify the transaction; (2) the date of the transaction;
(3) the Authorization number; and, (4) the entire amount due for the transaction
(including any applicable taxes);

 

  (ii) REQUEST AUTHORIZATION FROM HOUSEHOLD’S AUTHORIZATION CENTER UNDER ALL
CIRCUMSTANCES. (Household may refuse to accept or fund any Sales Slip that is
presented to Household for payment more than sixty (60) days after the date of
Authorization of the Card Sale). Merchant agrees not to divide a single
transaction between two or more Sales Slips or between a Household Sales Slip
and a sales slip for another credit provider. If Authorization is granted,
legibly enter the Authorization number in the designated area on the Sales Slip.
If Authorization is denied, not complete the transaction and follow any
instructions from the Authorization Center. Merchant shall use its best efforts,
by reasonable and peaceful means, to retain or recover a Card:

 

  (1) if Merchant is advised to retain the Card in response to an Authorization
request; or

 

  (2) if Merchant has reasonable grounds to believe that the Card is
counterfeit, fraudulent, or stolen. The obligation to retain or recover a Card
imposed by this Section does not authorize a breach of the peace or any injury
to persons or property, and Merchant will hold Household harmless from any claim
arising from any injury to person or property or other breach of the peace.

 

  (iii) Imprint legibly on the Sales Slip the embossed legends from the Card or
if the transaction is to be completed electronically or otherwise without a Card
imprint, then enter legibly on the Sales Slip sufficient information to identify
the Cardholder and Merchant, including at least, Merchant’s name, Cardholder’s
name, Account number, expiration date and any effective date on the Card.
Merchant shall be deemed to warrant the Cardholder’s true identity as an
authorized user of the Card;

 

  (iv) Check the effective date, if any, and the expiration date, if any, on the
Card;

 

  (v) For telephone orders (TO), mail orders (MO) or Internet orders (IO) only,
the Sales Slip may be completed without the Cardholder’s signature and a Card
imprint, but Merchant shall, in addition to all other requirements under this
Section 4, enter legibly on the signature line of the Sales Slip the letters
“TO”, “MO” or “IO”, as appropriate, and not deliver Goods or perform services
after being advised that the “TO”, “MO” or “IO” has been canceled or that the
Card is not to be honored. If identification, authorization to use the Account,
or otherwise is uncertain or if Merchant otherwise questions the validity of the
transaction, Merchant shall contact Household’s Authorization Center for
instructions;

 

  (vi) BE RESPONSIBLE FOR THE IDENTIFICATION OF THE CARDHOLDER;

 

  (vii) Not present the Sales Slip to Household for funding until all Goods are
delivered and all the services are performed to the Cardholder’s satisfaction.
With respect to Internet Sales, present the Sales Slip for funding as described
in Section 4.h.(ii) above. If the Card Sale is canceled or the Goods or services
canceled or returned, the Sales Slip is subject to Chargeback;

 

  (viii) Enter the Card Sale into the Terminal and, if applicable, Household’s
approval code; and,

 

  (ix) Deliver a true and completed copy of the Sales Slip to the Cardholder at
the time of delivery of the Goods.

 

7



--------------------------------------------------------------------------------

i. Credit Slips. If Goods are returned, any Card Sale or services are terminated
or canceled, or Merchant allows any price adjustment, then Merchant shall not
make any cash refund, but shall complete and deliver promptly to Household a
Credit Slip evidencing the refund or adjustment and deliver to the Cardholder a
true and complete copy of the Credit Slip at the time the refund or adjustment
is made. Merchant shall sign and date each Credit Slip and include thereon a
brief description of the Goods returned, services terminated or canceled, refund
or adjustment made, the date of the original Card Sale, Authorization number,
Cardholder’s name, address and Account number, and the date and amount of the
credit, all in sufficient detail to identify the transaction. Merchant shall
imprint or legibly reproduce on each Credit Slip the embossed legends from the
Card and from Merchant’s imprinter plate. The amount of the Credit Slip cannot
exceed the amount of the original transaction as reflected on the Sales Slip.
Merchant shall issue Credit Slips only in connection with previous bona fide
Card Sales and only as permitted hereunder.

 

j. Not receive any payments from a Cardholder for charges included on any Sales
Slip resulting from the use of any Card, nor receive any payments from a
Cardholder to prepare and present a Credit Slip for the purpose of effecting a
deposit to the Cardholder’s Account.

 

k. Cardholder Complaints. Merchant shall within five (5) days of receipt provide
Household with a copy of any written complaint from any Cardholder concerning an
Account. All such complaints shall be sent to: Household Retail Services, P.O.
Box 703, Wood Dale, IL 60191.

 

l. Exclusive Relationship. Merchant shall actively promote the Program. During
the term of this Agreement, Merchant shall not issue, arrange to issue, or
accept, in the fifty United States and the District of Columbia, any private
label credit card or account other than the Card, under any of Merchant’s names
or logos, except with respect to Applications declined by Household. To the
extent Merchant displays other third party credit or charge card materials, it
shall display the advertising and promotional materials relating to the Card in
a manner and with a frequency equal to or greater than that afforded any other
third party credit or charge card.

 

m. Operating Instructions. Satisfy all other requirements designated in any
Operating Instructions by Household, including, but not limited to, procedures
and guidelines relating to cash transactions. Household shall provide Merchant
reasonable prior notice if there are any changes in the Operating Instructions.
In the event there is any inconsistency between any Operating Instructions and
this Agreement, this Agreement shall govern unless otherwise expressly indicated
by Household in any Operating Instructions.

 

n. Facsimile and E-Mail Communication. Accept announcements, changes in
Operating Instructions, and any other type of written material from Household at
any time during the term of this Agreement via facsimile or e-mail transmission.

 

Section 5. Merchant Representations and Warranties. Merchant represents and
warrants to Household as of the Effective Date and throughout the term of this
Agreement the following:

 

a. That each Card Sale will arise out of a bona fide sale of Goods by Merchant
and will not involve the use of the Card for any other purpose.

 

b. That each Card Sale will be to a consumer for personal, family, or household
purposes.

 

c. That Cardholder Applications will be available to the public (i) without
regard to race, color, religion, national origin, sex, marital status,
disability or age (provided the applicant has the capacity to enter into a
binding contract); and (ii) not in any manner which would discriminate against
an applicant or discourage an applicant from applying for the Card.

 

d. That it has full corporate power and authority to enter into this Agreement;
that all corporate action required under any organization documents to make this
Agreement binding and valid upon Merchant according to its terms has been taken;
and that this Agreement is and will be binding, valid and enforceable upon
Merchant according to its terms.

 

e. That it is not in violation of any covenants in any debt instruments to which
it is a party as of the Effective Date of this Agreement.

 

f. Neither (i) the execution, delivery and performance of this Agreement; nor
(ii) the consummation of the transactions contemplated hereby will constitute a
violation of law or a violation or default by Merchant under its articles of
incorporation, bylaws or any organization documents, or any material agreement
or contract and no authorization of any governmental authority is required in
connection with the performance by Merchant of its obligations hereunder.

 

g. There are no proceedings or investigations pending, or, to the knowledge of
Merchant, threatened, before any court, regulatory body, administrative agency,
or other tribunal or governmental instrumentality having jurisdiction over
Merchant or its properties: (i) asserting the invalidity of this Agreement or
seeking to prevent the consummation of any of the transactions contemplated
hereunder; or (ii) which, individually or in the aggregate, could reasonably be
expected to have a material adverse effect on the ability of Merchant to perform
its obligations hereunder.

 

h. Merchant has and will retain throughout the term of this Agreement all
required licenses to perform its obligations under this Agreement and that it
will, at all times, comply with all Applicable Law.

 

i. Any Card Sale subject to rescission has not been rescinded.

 

8



--------------------------------------------------------------------------------

Section 6. Chargebacks to Merchant. Merchant agrees as follows:

 

a. Chargebacks. Any Sales Slip or Card Sale is subject to Chargeback under any
one or more of the following circumstances, and thereupon the provisions of
Section 6.b. below shall apply:

 

  (i) The Application or any information on the Application or the Sales Slip or
any required information on the Sales Slip (such as the account number,
expiration date of the Card, description of Dealer or Goods purchased,
transaction amount or date) is illegible or incomplete; or the Sales Slip or
Application is not executed by the Cardholder (except as provided in Sections
4.f. and 4.g.); or Authorization is not obtained from Household’s Authorization
Center; or a valid Authorization number is not correctly and legibly entered on
the Sales Slip; or, the Sales Slip is a duplicate of an item previously paid, or
the price of the Goods or services shown on the Sales Slip differs from the
amount shown on the Cardholder’s copy of the Sales Slip;

 

  (ii) Household determines that (1) Merchant has breached or failed to satisfy,
any term, condition, covenant, warranty, or other provision of this Agreement,
including, without limitation, Sections 4 and 5 above, in connection with a
Sales Slip or the transaction to which it relates, or an Application for a Card
or the opening of an Account; or (2) the Sales Slip, Application/Cardholder
Agreement or Card Sale is fraudulent or is subject to any claim of illegality,
cancellation, rescission, avoidance or offset for any reason whatsoever,
including, without limitation, negligence, fraud, misrepresentation, or
dishonesty on the part of the customer or Merchant or its agents, employees,
licensees, or franchisees, or that the related transaction is not a bona fide
transaction in Merchant’s ordinary course of business;

 

  (iii) the Cardholder disputes or denies the Card Sale or other Card
transaction, the execution of the Sales Slip or Application/Cardholder
Agreement, or the delivery, quality, or performance of the goods, services or
warranties purchased, or the Cardholder has not authorized the Card Sale, or
alleges that a credit adjustment was requested and refused or that a credit
adjustment was issued by Merchant but not posted to the Account; or

 

  (iv) Merchant fails to deliver to Household the Sales Slip, Credit Slip,
Application or other records of the Card transaction as required in Section 6.b;

 

  (v) Merchant ships goods to an address that does not match Household’s billing
address and the Cardholder denies that the Goods were received.

 

b. Resolution and Payment. Merchant is required to resolve any dispute or other
of the circumstances described above in (a) of this Section 6 to Household’s
satisfaction within fifteen (15) days of notice of Chargeback or Merchant shall
pay to Household the full amount of each Sales Slip subject to Chargeback or the
portion thereof designated by Household, as the case may be, plus the standard
APR finance charges thereon, and any other direct losses that Household incurs
relative to the Chargeback, with the exception of late fees and penalties. With
regard to dispute Chargebacks, Merchant shall pay to Household the full amount
of each Sales Slip subject to Chargeback. As to fraud Chargebacks, except as
provided in Section 4g.(x), Household shall assume fifty percent (50%) of all
eligible fraud Chargebacks up to a maximum of two percent (2%) of annual net
Card Sales; specifically, Household’s share of all eligible fraud Chargebacks
cannot exceed 1% of annual net Card Sales. Upon Chargeback to Merchant of a
Sales Slip, Merchant shall bear all liability and risk of loss associated with
such Sales Slip or Account, or the applicable portion thereof, without warranty
by, or recourse or liability to, Household. Household may deduct amounts owed to
Household under this Section from any amounts owed to Merchant under this
Agreement.

 

c. Excessive Chargebacks. If (i) the aggregate number of Sales Slips subject to
Chargeback exceeds 3.0% of the total number of Card Sales submitted by Merchant
with respect to an individual Merchant sales channel (i.e. telesales, internet)
in any two consecutive calendar quarters; or (ii) the aggregate dollar amount of
all Sales Slips subject to Chargeback in any monthly billing cycle exceeds 5% of
the total net balances of all Accounts at the end of such monthly billing cycle
((i) and (ii) are herein individually and collectively called “Excessive
Chargebacks”), the existence or occurrence of any of these Excessive Chargebacks
shall be deemed a material breach of this Agreement and Household has the right,
in its sole discretion, to terminate this Agreement pursuant to Section 15.

 

d. The terms and provisions of this Section 6 shall survive the termination of
this Agreement.

 

Section 7. Tape or Electronic Transmission & Records. Data, records and
information shall be transmitted and maintained as described below.

 

a. Transmission of Data. In lieu of depositing paper Sales Slips and Credit
Slips with Household, Merchant shall transmit to Household, by electronic
transmission or other form of transmission designated by Household all data
required by this Agreement to appear on Sales Slips and Credit Slips. All data
transmitted shall be in a medium, form and format designated by Household and
shall be presorted according to Household’s instructions. Any errors in such
data or in its transmission caused by Merchant shall be the sole responsibility
of Merchant. The means of transmission indicated above in this Section or other
means approved by Household, shall be the exclusive means utilized by Merchant
for the transmission of Sales Slip or Credit Slip transaction data to Household.
Merchant shall use a leased line, supplied by Household, for communicating with
Household pursuant to the guidelines set forth in Section 4. Household’s voice
Authorization Center will be available for use for times when the leased line
authorization system is not in operation.

 

9



--------------------------------------------------------------------------------

b. Receipt of Transmission. Upon successful receipt of any transmission,
Household shall accept such transmission and pay Merchant in accordance with
this Agreement, subject to subsequent review and verification by Household

and to all other rights of Household and obligations of Merchant as set forth in
this Agreement. If data transmission is by tape, Merchant agrees to deliver upon
demand by Household a duplicate tape of any prior tape transmission, at the
expense of Household, if such demand is made within forty-five (45) calendar
days of the original transmission.

 

c. Records. Merchant shall maintain the actual paper Sales Slips, Credit Slips,
and other records pertaining to any transaction covered by this Agreement for
such time and in such manner as Household or any law or regulation may require,
but in no event less than twenty-five (25) months after the date Merchant
presents each transaction data to Household, and Merchant shall make and retain
for at least seven (7) years legible copies of such actual paper Sales Slips,
Credit Slips or other transaction records. Within fifteen (15) days, or such
earlier time as may be required by Household, of receipt of Household’s request,
Merchant shall provide to Household the actual paper Sales Slips, Credit Slips
or other transaction records, and any other documentary evidence available to
Merchant and reasonably requested by Household to meet its obligations under law
(including its obligations under the Fair Credit Billing Act) or otherwise to
respond to questions, complaints, lawsuits, counterclaims or claims concerning
Accounts or requests from Cardholders, or to enforce any rights Household may
have against a Cardholder, including, without limitation, litigation by or
against Household, collection efforts and bankruptcy proceedings, or for any
other reason. In the event Merchant fails to comply in any respect with the
provisions of this Section 7, Household may process a Chargeback for each Card
Sale involved pursuant to Section 6 above.

 

d. Production. Promptly upon termination of this Agreement or upon the request
of Household, Merchant will provide Household with all original and microfilm
copies of documents required to be retained under this Agreement.

 

Section 8. Payments by Cardholder and Endorsement. Merchant agrees that
Household has the sole right to receive payments on any Sales Slip or Card Sale
funded by Household. Unless specifically authorized in writing by Household,
Merchant agrees not to make any collections on any such Sales Slip or Card Sale.
Merchant agrees to hold in trust for Household any payment received by Merchant
of all or part of the amount of any such Sales Slip or Card Sale and to deliver
promptly the same in kind to Household as soon as received together with the
Cardholder’s name, Account number, and any correspondence accompanying the
payment and deliver same immediately upon receipt by Merchant. Merchant agrees
that Merchant shall be deemed to have endorsed any Sales Slip, Credit Slip, or
Cardholder payments by check, money order, or other instrument made payable to
Merchant that a Cardholder presents to Household in Household’s favor, and
Merchant hereby authorizes Household to supply such necessary endorsements on
behalf of Merchant.

 

Section 9. Merchant Credit Information. Household may review Merchant’s
financial stability. To assist Household in doing this, Merchant shall deliver
to Household, if requested, an annual report no later than ninety (90) days
after the end of each fiscal year and no later than forty-five (45) days after
the end of each fiscal quarter, a financial statement certified by a duly
authorized officer or representative of Merchant with knowledge of the accuracy
of the information contained therein, including, without limitation, all
footnotes and supporting materials necessary to accurately portray Merchant’s
financial condition. In the event Merchant ceases to be a publicly traded
company or if Merchant is not now a publicly traded company, in lieu of an
annual report, Merchant shall automatically provide an audited financial
statement, including, without limitation, all footnotes, and supporting
materials with sufficient detail to accurately portray the financial condition
of Merchant. Merchant warrants and represents that its annual report or audited
financial statement submitted to Household by or on behalf of Merchant is true
and accurate. Merchant understands that Household may verify the information on
any financial statement or other information provided by Merchant and, from time
to time, may seek credit and other information concerning Merchant from others
and may provide information regarding this Program including financial and other
information to its Affiliates or others for purposes of its asset
securitizations and sales.

 

Section 10. Merchant Business Practices. Merchant agrees to provide adequate
services in connection with each Card Sale pursuant to standard customs and
trade practices and any applicable manufacturer’s warranties, and to provide
such repairs, service and replacements and take such other corrective action as
may be required by law or any applicable warranty.

 

Section 11. Privacy. Merchant shall comply with all Applicable Law regarding
privacy and the Direct Marketing Association privacy promise. Merchant shall not
sell, purchase, provide, or exchange Account information in the form of
imprinted Sales Slips, carbon copies of imprinted Sales Slips, mailing lists,
tapes or other media obtained by reason of a Card transaction to any third party
other than to Merchant’s agents for the purpose of assisting Merchant in its
business with Household or pursuant to a government request.

 

Neither Merchant nor Household shall make any unauthorized disclosure of or use
any personal information of individual consumers which it receives from the
other party or on the other party’s behalf other than to carry out the purposes
for which such information is received, and Merchant and Household shall comply,
to the extent applicable, with the requirements of Title V of the
Gramm-Leach-Bliley Act of 1999 and its implementing regulations. Merchant shall
adopt and maintain a comprehensive privacy policy with respect to its handling
of the personal information of individual consumers submitted by such consumers
to Merchant via the Internet. Merchant’s privacy policy shall be available on
its Internet websites. Merchant shall comply in all respects with the provisions
of such privacy policy.

 

10



--------------------------------------------------------------------------------

Section 12. Change in Ownership. Merchant agrees to send Household at least
thirty (30) days prior written notice of any change in such party’s name or
location, any material change in ownership of Merchant’s business or any change
in Sales Slip or Credit Slip information concerning Merchant.

 

Section 13. Indemnification.

 

a. Indemnification by Merchant. Merchant shall be liable to and shall appear,
defend, indemnify and hold harmless Household and its Affiliates associated with
the Program and their respective officers, employees, agents and directors from
any losses, damages, claims or complaints incurred by Household or any Affiliate
of Household or their respective officers, employees, agents and directors
arising out of: (i) Merchant’s failure to comply with this Agreement; (ii) any
claim, dispute, complaint or setoff made by a Cardholder with respect to
anything done or not done by Merchant in connection with Card Sales or Credit
Slips; (iii) anything done or not done by Merchant in connection with the
furnishing of any Goods, warranties or services purchased by Cardholders or in
connection with Sales Slips, Card Sales, card transactions or credits; (iv) the
death or injury to any person or the loss, destruction or damage to any property
arising out of the design, distribution, manufacture or furnishing by Merchant
of any Goods, warranties or services purchased by Cardholders; (v) Merchant’s
advertisements and promotions relating to the Card, credit terms or credit
products which have not been reviewed or approved by Household; (vi) any alleged
illegal or improper conduct of Merchant or its employees or agents; and (vii)
any claim or complaint by a consumer that Merchant has violated the Equal Credit
Opportunity Act, Truth in Lending Act, or any other act and related Applicable
Laws. Household may deduct any amounts incurred by Household under this Section
from amounts owed Merchant under this Agreement.

 

b. Indemnification by Household. Household shall be liable to and shall
indemnify and hold harmless Merchant and its subsidiaries or Affiliates and
their respective officers, employees, agents and directors from any losses,
damages, claims or complaints incurred by Merchant or any subsidiary or
affiliate of Merchant or their respective officers, employees, agents and
directors arising out of (i) Household’s failure to comply with this Agreement;
(ii) any claim, dispute or complaint by a Cardholder made in good faith
resulting from anything done or not done by Household in connection with such
Cardholder’s Account; (iii) any illegal or improper conduct of Household, or its
employees or agents with respect to the Card, a Card Sale, an Account or any
other matters relating to the Program; (iv) any claim, dispute, complaint or
setoff by a consumer made in good faith resulting from a violation by Household,
with respect to the Application/Agreement, of the Equal Credit Opportunity Act,
Truth in Lending Act or any other act and related Applicable Laws and
regulations; and (v) any claim, dispute or complaint of any thirty party made in
good faith in connection with advertisements and promotions prepared by
Household relating to the Card. Notwithstanding the foregoing, the
indemnification by Household shall not apply to any claim or complaint relating
to the failure of Merchant to resolve a billing inquiry or dispute with a
Cardholder where such failure was not caused by Household.

 

c. Indemnification for Fraud Claims. Merchant shall assume 50% of the cost of
defending all fraud claims, disputes, or complaints made by any third parties
resulting from anything done or not done in connection with Applications or
Accounts, including without limitation the original transaction amount, finance
charges, fees, and any other losses associated with a fraud claim.

 

d. Notice of Claim. In the event that Household or Merchant shall receive any
claim or demand or be subject to any suit or proceeding of which a claim may be
made against the other under this Section, the indemnified party shall give
immediate written notice thereof to the indemnifying party and the indemnifying
party will be entitled to participate in the settlement or defense thereof with
counsel satisfactory to indemnified party at the indemnifying party’s expense.
In any case, the indemnifying party and the indemnified party shall cooperate
(at no cost to the indemnified party) in the settlement or defense of any such
claim, demand, suit, or proceeding. The terms of this Section 13 shall survive
the termination of this Agreement.

 

e. Special Damages. In no event will Household or Merchant or any of their
agents or employees be liable to the other party for any special, consequential,
incidental, indirect or economic damages, regardless of the theory of liability,
or for any lost revenue, profit or data arising out of this Agreement, even if
that party has been advised of the possibility of such damages. This exclusion
and limitation shall apply even if any remedy fails of its essential purpose.

 

Section 14. Nonwaiver. Merchant’s liability under this Agreement, including,
without limitation, its liability under Section 6 above, shall not be affected
by any settlement, extension, forbearance, or variation in terms that Household
may grant in connection with any Sales Slip or Account or by the discharge or
release of the obligations of the Cardholder(s) or any other person by operation
of law or otherwise. Both parties hereby waive any failure or delay on each
other’s part in asserting or enforcing any right that either party may have at
any time under this Agreement or under any Account.

 

11



--------------------------------------------------------------------------------

Section 15. Term and Termination.

 

a. Term. This Agreement shall be effective as of the Effective Date and shall
remain in effect until December 31, 2007 (“Initial Term”), subject to earlier
termination as set forth below. Thereafter, this Agreement shall be
automatically renewed for successive one year terms (the “Renewal Term(s)”)
unless and until terminated as provided herein. The termination of this
Agreement shall not affect the rights and obligations of the parties with
respect to transactions and occurrences which take place prior to the effective
date of termination, except as otherwise provided herein.

 

b. Termination. This Agreement may be terminated:

 

  (i) By Household or Merchant at the end of the Initial Term or the end of any
Renewal Term upon not less than ninety (90) days prior written notice to the
other;

 

  (ii) By either party upon notice to the other in the event the other party:
shall elect to wind up or dissolve its operation or is wound up and dissolved;
becomes insolvent or repeatedly fails to pay its debts as they become due; makes
an assignment for the benefit of creditors; files a voluntary petition in
bankruptcy, or for reorganization or is adjudicated as bankrupt or insolvent; or
has a liquidator or trustee appointed over its affairs;

 

  (iii) By Household (a) if there occurs any material change in ownership of
Merchant, or if a material, detrimental change occurs in Merchant’s financial
condition as determined by Household in Household’s sole discretion, or if
Merchant suspends or goes out of business or substantially reduces its business
operations or sends a notice of a proposed bulk sale of all or part of its
business; or (b) if in Household’s reasonable good faith judgment, any
Applicable Law requires that this Agreement or either party’s rights or
obligations hereunder be amended, modified, waived or suspended, including,
without limitation, the amount of finance charges or fees that may be charged or
collected or the consumer rate that may be charged on purchases with the Card;
provided, however, that Household provides ninety (90) days written notice if it
intends to exercise its right under this section 15(b)(iii);

 

  (iv) If Household receives a disproportionate number of Cardholder inquiries,
disputes, or complaints (defined as 3.0% of the total number of Card Sales
submitted by Merchant per individual sales channel) in two consecutive calendar
quarters; or,

 

  (v) By either party in the event the other party materially breaches its
obligations or any warranty or representation under this Agreement and such
breach is not cured within thirty (30) days of receipt of notice of such breach
from the non-breaching party.

 

c. Duties and Rights Upon Termination. Upon termination of this Agreement,
Merchant will promptly submit to Household all Card Sales, Sales Slips, credits
and other data and transaction documents made through the date of termination.
Household is not liable to Merchant for any direct damages that Merchant may
suffer as a result of Household’s termination of this Agreement as provided in
this Agreement. In addition, Merchant shall promptly return all computer
hardware and software, remote data entry terminals and peripherals and other
equipment provided by Household in good working order and Merchant shall
de-install from its operating system any program files provided by Household to
Merchant.

 

Section 16. Status of the Parties. In performing their responsibilities pursuant
to this Agreement, Household and Merchant are in the position of independent
contractors, and in no circumstances shall either party be deemed to be the
agent or employee of the other. This Agreement is not intended to create, nor
does it create and shall not be construed to create, a relationship of principal
and agent, partner or joint venturer or an association for profit between
Household and Merchant. Any amounts ever owing by Merchant pursuant to this
Agreement represent contractual obligations only and are not a loan or debt.

 

Section 17. Force Majeure. Neither party to this Agreement shall be liable to
the other by reason of any failure in performance of this Agreement in
accordance with its terms if such failure arises out of a cause beyond the
control and without the fault or negligence of such party. Such causes may
include but are not limited to acts of God, of the public enemy or of civil or
military authority, unavailability of energy resources, system or communication
failure, delay in transportation, fires, strikes, riots or war. In the event of
any force majeure occurrence, the disabled party shall use its best efforts to
meet its obligations as set forth in this Agreement.

 

Section 18. Limited License. Merchant hereby authorizes Household for purposes
of this Agreement to use Merchant’s name, logo, registered trademarks and
servicemarks (if any) and any other proprietary designations (“Proprietary
Materials”) on the Cards, Applications, periodic statements, billing statements,
collection letters or documents, promotional or advertising materials and
otherwise in connection with the Program, subject to Merchant’s periodic
reasonable review of such use and to such reasonable specifications of Merchant.
Merchant represents and warrants that it has obtained appropriate federal and
state trademark registrations to protect its interest in the use and ownership
of the Proprietary Materials. Merchant shall appear, defend, indemnify, defend
and hold Household harmless from any loss, damage, expense or liability arising
from any claims of alleged infringement of the Proprietary Materials (including
attorneys’ fees and costs). Merchant may not use any name or service mark of
Household or any of its Affiliates in any manner without the prior written
consent of Household.

 

12



--------------------------------------------------------------------------------

Section 19. Confidentiality. Merchant will keep confidential and not disclose to
any person or entity (except to employees, officers, partners or directors of
Merchant who are engaged in the implementation and execution of the Program, or
as

otherwise required by law including any reporting obligations of a public
company) the terms of this Agreement, all information, software, systems and
data, that Merchant receives from Household or from any other source, relating
to the Program and matters which are subject to the terms of this Agreement,
including, but not limited to, Cardholder names and addresses or other Account
information, in any form, and shall use, or cause to be used, such information
solely for the purposes of the performance of Merchant’s obligations under the
terms of this Agreement. Household will keep confidential and not disclose to
any person or entity (except employees, officers, agents or directors of
Household, its subsidiaries or affiliates who are engaged in the implementation
and execution of the Program) any information that Household receives from
Merchant which is designated confidential by Merchant. In the event Household
sells or assigns the Accounts or any portion of the Accounts under the Program,
Household may disclose any information under this provision reasonably necessary
or required to effectuate such sale or assignment.

 

Notwithstanding anything to the contrary, each party to this Agreement (and each
employee, representative or other agent for each party to this Agreement for so
long as they remain an employee, representative or agent) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by the Agreement and all materials of
any kind (including opinions or other tax analyses) that are provided to each
party relating to such tax treatment or tax structure. The preceding sentence
shall be effective immediately upon the commencement of discussions between the
parties (whether such discussions commenced verbally, in writing or otherwise)
that are related to the terms of this Agreement.

 

The obligations set out herein do not apply to HSBC Holdings plc (“HSBC”) nor
any subsidiary or division thereof other than Household, except to the extent
that HSBC staff or staff within such other subsidiary or division receive
Confidential Information from Household, in which such case the obligations set
forth herein will upon and from the date of such receipt be taken to apply to
HSBC or any such other subsidiary or division.

 

The provisions of this Section 19 shall survive the termination of this
Agreement.

 

Section 20. Information Security. Each party represents and warrants that it has
developed, implemented and will maintain effective information security policies
and procedures that include administrative, technical and physical safeguards
designed to 1) ensure the security and confidentiality of confidential
information provided to Merchant hereunder, 2) protect against anticipated
threats or hazards to the security or integrity of such confidential
information; and 3) protect against unauthorized access or use of such
confidential information. All Merchant and/or Household personnel handling such
confidential information have been appropriately trained in the implementation
of the party’s information security policies and procedures. Each party
regularly audits and reviews its information security policies and procedures to
ensure their continued effectiveness and determine whether adjustments are
necessary in light of circumstances including, without limitation, changes in
technology, customer information systems or threats or hazards to confidential
information.

 

Section 21. Additional Products & Services. Household and/or any of its
Affiliates may at any time, whether during or after the term of this Agreement
and whether the Accounts are owned by Household, solicit Cardholders for any
other credit cards or other types of accounts or financial products or insurance
services offered by Household and/or any of its Affiliates.

 

Section 22. Notices. All notices required or permitted by this Agreement shall
be in writing and shall be sent to the respective parties; if to Household, to
the Attention of President (with a copy to the Attention of General Counsel,
Retail Services Law Department 2700 Sanders Road, Prospect Heights, IL 60070);
if to Merchant, to the Attention of the Director of Legal Affairs, The Nautilus
Group, Inc., 1400 NE 136th Avenue, Vancouver, WA 98684, or such other addresses
as each party may designate to the other by notice hereunder. Said notices shall
be deemed to be received when sent to the above addresses (i) upon three (3)
Business Days after deposit in the U.S. first class mail with postage prepaid;
(ii) upon personal delivery; or (iii) upon receipt by telex, facsimile, or
overnight/express courier service or mail.

 

Section 23. Amendments and Supplementary Documents. Household may amend this
Agreement upon ten (10) days prior notice to Merchant if such modification is
reasonably determined by Household to be required by any state or federal law,
rule, regulation, governmental or judicial order, opinion, interpretation or
decision. Reference herein to “this Agreement” or “Restated Agreement” shall
include any schedules, appendices, exhibits, and amendments hereto. Any
amendment or modification to this Agreement must be in writing and signed by a
duly authorized officer of Household to be effective and binding upon Household;
no oral amendments or modifications shall be binding upon the parties.

 

13



--------------------------------------------------------------------------------

Section 24. Assignment. This Agreement is binding upon the parties and their
successors and assigns. Notwithstanding Merchant may not assign this Agreement
without the prior written consent of Household; any purported assignment without
such consent shall be void. Any merger, consolidation, transfer of assets or
other transfer of control (defined to be a transfer on a cumulative basis of
more than 25% of voting control) shall be deemed to be an assignment expressly
prohibited by this Section 24 without the prior written consent of Household.
Household may, with Merchant’s consent assign this Agreement or any of its
rights or obligations hereunder to any Affiliate of Household at any time.
Merchant’s consent will not be unreasonably withheld. In the event of such
assignment, the assignee shall have the same rights and remedies as Household
under this Agreement.

 

Section 25. Nonwaiver and Extensions. Neither party shall by any act, delay,
omission, or otherwise be deemed to have waived any rights or remedies
hereunder. Merchant and Household agree that any failure by either party to
enforce any of its rights under this Agreement shall not affect any other right
of either party or the same right in any other instance.

 

Section 26. Rights of Persons Not a Party. This Agreement shall not create any
rights on the part of any person or entity not a party hereto, whether as a
third party beneficiary or otherwise.

 

Section 27. Section Headings. The headings of the sections of this Agreement are
for reference only, are not a substantive part of this Agreement and are not to
be used to affect the validity, construction or interpretation of this Agreement
or any of its provisions.

 

Section 28. Integrations. This Third Amended and Restated Agreement contains the
entire agreement between the parties and supersedes and cancels any prior
agreements, verbal or written, in their entirety as of the date of this
Agreement. Any representations, warranties, promises or conditions not expressly
incorporated herein shall not be binding on either party.

 

Section 29. Governing Law/Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada. If any provision
of this Agreement is contrary to Applicable Law, such provision shall be deemed
ineffective without invalidating the remaining provisions hereof.

 

Section 30. Securitization. Household shall have the right to securitize the
portfolio or any part thereof by itself or as part of a larger offering at any
time. Such a securitization shall not affect Merchant’s rights or Household’s
obligations with respect to customer service, payment processing, and
collections. However, Household shall not securitize the Accounts in any manner
that may encumber Merchant’s, or its third party designee’s, right to purchase
the Accounts upon termination.

 

Section 31. Material Inducement. Merchant and Household individually acknowledge
and agree that each party is specifically relying on the agreements,
representations, warranties and waivers contained herein and that such
agreements, representations, warranties and waivers constitute a material
inducement to each of the Merchant and Household to accept this Agreement and to
enter into the transactions contemplated herein.

 

Section 32. Merchant acknowledges that, pursuant to 12 U.S.C. §1867(c), its
performance under this Agreement may be subject to examinations by the Office of
the Comptroller of Currency.

 

Section 33. In the event Merchant desires that Household provide a third party
access to certain Program information of Household to which Merchant is
otherwise entitled in connection with this Agreement, Merchant shall direct and
authorize Household to do so, but before Household is obligated to do so, the
following must occur: (a) Merchant shall enter into a written agreement with
that third party pursuant to which that third party shall agree to act as
Merchant’s agent in receiving information provided by Household, to only use
such information as Merchant’s agent in connection with the Program and for no
other reason, to use such information and to otherwise act in compliance with
applicable law, including, without limitation, the Gramm-Leach Bliley Act of
1999 and its implementing regulation; (b) Merchant shall provide a copy of such
agreement to Household; (c) Merchant shall cause such agent to use any such
information in accordance with the aforementioned agreement; and (d) such agent
shall be required to enter into an agreement with Household which contains
confidentiality provisions and other terms governing the provision of such
information to that agent. Notwithstanding Household’s agreement with such
agent, Merchant shall be responsible for the acts of that agent.

 

Section 34. Reserve. In the event that a Notice of Termination is sent by either
party or in the event that the aggregate number of Sales Slips subject to
Chargeback exceed 75 basis points (0.75%), in any individual sales channel, for
three (3) consecutive months, Household shall have the option of requiring that
Merchant establish and maintain a deposit account (the “Deposit Account”) with
HSBC Bank USA, N.A. (“Bank”). Upon the establishment of this deposit account,
Household may take, establish and maintain a reserve by transferring to the
Deposit Account payments otherwise payable to Merchant to protect Household’s
rights under this Agreement and to cover Chargeback amounts and other amounts
owing to Household. The reserve shall be the amount of [100%] of the amount of
all Chargebacks, credits or fees charged to Merchant during the previous 12
months.

 

14



--------------------------------------------------------------------------------

In order to secure the performance of Merchant’s obligations hereunder, Merchant
hereby grants Household a first priority security interest and, lien upon, the
Deposit Account and the funds contained therein, and agrees to execute such
documents and take such other actions as Household reasonably determines
necessary in order to perfect such security interest and lien. Merchant hereby
authorizes Bank to comply with, and Bank agrees to comply with, all instructions
from Household with respect to the Deposit Account and any and all other
instructions from Household regarding disposition and/or delivery of the Deposit
Account and/or the funds contained therein, all without further consent or
direction from Merchant. By entering into this Agreement, Merchant and Bank are
giving Household control over the Deposit Account and the funds contained
therein for purposes of perfection of Household’s security interest therein in
accordance with the Uniform Commercial Code.

 

Upon purchase of the Accounts, any unused amount in the Deposit Account shall be
paid to Merchant within thirty (30) days of the date of sale. If no purchase
occurs, the reserve and the Deposit Account shall be maintained until
liquidation of the Accounts or until exhausted, whichever comes first. In any
event, any unused amount of the reserve held in the Deposit Account after two
years shall be paid to Merchant within thirty (30) days of the end of such two
year period.

 

Section 35. JURISDICTION. ANY SUIT, COUNTERCLAIM, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT MUST BE BROUGHT BY EITHER PARTY IN THE
COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS. BOTH PARTIES HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY APPELLATE COURTS THEREOF FOR THE
PURPOSE OF ANY SUCH SUIT, COUNTERCLAIM, ACTION, PROCEEDING OR JUDGMENT (IT BEING
UNDERSTOOD THAT SUCH CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WAIVES
ANY RIGHT TO SUBMIT ANY DISPUTES HEREUNDER TO ANY COURTS OTHER THAN THOSE
ABOVE).

 

Section 36. WAIVER OF JURY TRIAL. HOUSEHOLD AND MERCHANT HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
SUIT, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, ANY
RELATED DOCUMENT OR UNDER ANY OTHER DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY
IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM
ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY
SUCH ACTION, SUIT, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY; THIS PROVISION IS A MATERIAL INDUCEMENT FOR HOUSEHOLD AND
MERCHANT ENTERING INTO THIS AGREEMENT.

 

IN WITNESS WHEREOF, Household and Merchant have caused their duly authorized
representatives to execute this Agreement as of the date set forth above.

 

BANK:

 

MERCHANT:

HOUSEHOLD BANK (SB), N.A.

 

THE NAUTILUS GROUP, INC.

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

/s/ Rod W. Rice

--------------------------------------------------------------------------------

Print Name:

 

 

--------------------------------------------------------------------------------

 

Print Name:

 

Rod W. Rice

Title:

 

 

--------------------------------------------------------------------------------

 

Title:

 

CFO

ATTESTED OR WITNESSED

 

ATTESTED OR WITNESSED

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

/s/ Scott Winegardner

--------------------------------------------------------------------------------

Print Name:

 

 

--------------------------------------------------------------------------------

 

Print Name:

 

Scott Winegardner

Title:

 

 

--------------------------------------------------------------------------------

 

Title:

 

VP Finance

       

Merchant’s Federal Tax Identification Number

                                             94-3002667

 

15